Appeal from a judgment of the Supreme Court, Erie County (Joseph S. Forma, J.), rendered October 24, 2002. The judgment convicted defendant, upon a jury verdict, of murder in the second degree, criminal possession of a weapon in the fourth degree, petit larceny and unauthorized use of a vehicle in the first degree.
*1157It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a jury verdict of murder in the second degree (Penal Law § 125.25 [2] [depraved indifference]), criminal possession of a weapon in the fourth degree (§ 265.01 [2]), petit larceny (§ 155.25), and unauthorized use of a vehicle in the first degree (§ 165.08). Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction of depraved indifference murder (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The People presented evidence at trial establishing defendant’s “indifference to or disregard of the risks attending defendant’s conduct” (People v Gonzalez, 1 NY3d 464, 467 [2004]). Also contrary to defendant’s contentions, the verdict with respect to depraved indifference murder is not against the weight of the evidence (see generally Bleakley, 69 NY2d at 495), and the sentence is not unduly harsh or severe. Present— Hurlbutt, J.R, Scudder, Martoche, Pine and Lawton, JJ.